Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 17 December 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson Dec 17th, 1814

How changed My Dear Sister, is the weather now, from the clam clear Sunshine I enjoyed with you in my late very pleasant visit at Quincy! Winter has indeed, trod in rapid succession upon the verdant fields, & striped the trees of their green foliage; but kindly covered the roots, & herbage in mantles of Snow—Still more to vary the Scene & as if to vie with yellow Autumn, & the “wheaten Sheaf,” has this month oft hung with thousands, & myriads of lucent gems the the lofty trees, & pendant branches; & uder Sols bright beams, taught them to display all the exquisite tints of the richest Diamonds, glowing with the most vivid colours of the rain-bow—Through all the varied Seasons, my Sister, we can trace the footsteps of Universal Love—And though as a People we are in Jeopardy, yet individuals have great cause for thankfulness that their circumstances are no worse, that we have yet Habitations to shelter us, food to eat, & raiment wherewith to be comfortable—When we look around we must with gratitude acknowledge, that this year also, is crowned with the loving kindness of a gracious, & bounteous God. And by the Blessings he bestows, may we be more, & more devoted to his Service—
you kindly enquire my Sister, after the state of my feeble lungs—hitherto they have been more pliant, & accomodating than I feared, & though I have felt the weight of the air, I have not suffered as yet, by the privation of my voice—
Mr Peabody is much better than he was at this time the last winter—Abby A Shaw, is well as usual—We have seven young Boarders—It has been fine sleding, & what they call coasting, & such a sad time for torn cloaths I have had, as would make you say, “O! I wonder how you find time to write one word—or to read any”—And I cannot, nor Abby, half so much as we want—No matter—any way that we can do good—that should, & I hope is, our Object—
Miss Foster left us last Tuesday—With regret we parted with her, for she has been so agreeable a companion for Abby, I hated to have her go—& Mr Peabody was pleased with her too—We should have been glad to have had her here all winter—But—it is hard times here—yet, I fear harder in Boston—Dear Girl, while her good Brother was in business he could profitably find employ for them all—She feels now as if she should be burdensome—with his growing family & wished to do something to maintain herself—She speaks of the kindness of her Brother, & Sister, with much gratitude, & affection—& loves the Children—I wish for all their sakes that a person of so much worth, had an agreeable worthy Partner, & this I think is saying no hurt of any one—
The Coat of William Cranch’s, I knew Mrs Greenleaf wanted—I told her I would send it—& did, by Mrs James Foster when she returned to Boston in the carriage—I cannot think how her usual attention come to depart from her—for she promised to send it on directly—By Miss Peggy I sent a Paper to Mrs Greenleaf, last week—She had better get somebody to call upon her for them—I was very glad to have Miss Peggy with us this cold season, her cough grew better, & she  in —it was realy necessary she should have change of air, after so long a confinement with her Sister—I thought it my duty to bring her home, & what little I could do, I did, as “to the household of faith”—
The Medford Barn you say is completed—but not on my part—you may always act for me, you know I will assent to what is just & right—You have, or will have some rent due to me—Do keep that, & pay what I owe out of it, to Mr Foster, & Adams—Do let me know if my Son has paid any part of the nine hundred Dollars—I know of no way for me to refund the Sum, due for the Barn, but to take it out of the rent, in what sums I can spare—
When dear Sister, did you hear from your Son? did you not have letters in the last vessel from Ghent? Do the Prospects of peace brighten? Does England expect to weaken, & to conquer like Fabius, by delay?—Have you heard whether Mr W. Smith went back to St. Petersbough Must not Mr Adams’ protracted negotiation thieve leave his wife in a very unpleasant Situation at Russia? Has Mr & Mrs Johnson returned to Utica—When you wrote you did not say—your dear Caroline too, I hope is well, enjoying luday of life, among select Friends,—
I too with the President mourn the loss of another respectable member of Society. “Death, which is always solemn, is clothed with new terrors, when it strikes the Objects of public interest & regard”—And the voice of God, which now speaks to us in his various Judicial Providences, should be considered as a solemn warning, & listened to with reverential awe—I am sorry too for the embarrassed state in which it is feared this worthy citizen has left his family—It is hard to be pleased in high Stations, without a sufficiency to support with proper dignity the Sphere—
Tell cousin Louisa, I smile when I think of her, seated in a lovely warm sunny room, with an animating walnut fire. I smile, because I know she feels happy, & I trust, grateful—
I hope Sister Smith, & your Son Thomas’s family are favoured this cold weather with health—Mrs Pitman I heard was sick at Lancaster at his fathers—has she recovered?—I feel interrested for all around you, while I have nothing here, which can  you, but the family of, dear Sister, your affectionate
E Peabody